DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 14 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,076,408 B2 and U.S. Patent No. 10,820,987 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Corry Claassen on 14 February 2022.
The application has been amended as follows:

1.	(Currently Amended) An ophthalmic system comprising:
an accommodating intraocular lens (aIOL) including:

a first antenna;
a dynamic optic disposed in or on the first enclosure and adapted to assist the eye with accommodation;
first control circuitry disposed within the first enclosure and coupled to the first antenna and the dynamic optic to adjust an optical power of the dynamic optic based upon a control signal received via the first antenna; and
a first power supply disposed within the first enclosure and coupled to the first control circuitry to power operation of the first control circuitry and the dynamic optic; and
auxiliary electronics including:
a second enclosure discrete and physically separate from the first enclosure;
a second antenna;
an accommodation sensor disposed in the second enclosure and adapted to sense an attempted accommodation of the eye; 
second control circuitry disposed within the second enclosure and coupled to the accommodation sensor and the second antenna, the second control circuitry adapted to generate the control signal indicative of the attempted accommodation and send the control signal to the aIOL via the second antenna; and
a second power [[supply disposed within the second enclosure and coupled to the second control circuitry to power operation of the second control circuitry and the accommodation sensor,
wherein the first enclosure comprises a first biocompatible enclosure sized and configured for implantation into one of an anterior chamber, a posterior chamber, a sulcus, or a capsular bag, and wherein the second enclosure comprises a second biocompatible enclosure sized and configured for implantation inside the eye or anchoring to the eye,
wherein the auxiliary electronics are adapted to wirelessly couple to the aIOL for wireless transmission of information indicative of the attempted accommodation of the eye, and 
wherein at least one of the first enclosure or the second enclosure includes components adapted for inductive power transfer.

2.	(Cancelled) 

3.	(Currently Amended) The ophthalmic system of claim 1, wherein the accommodation sensor is adapted to monitor a ciliary muscle of the eye or movement of a capsular bag of the eye.

4. 	(Original) The ophthalmic system of claim 1, wherein the first and second antennas and the first and second control circuitries are further adapted to provide inductive charging of the first power supply from the second power supply.



6.	(Cancelled) 

7.	(Original) The ophthalmic system of claim 1, wherein the second antenna comprises a circular-shaped, helical coil antennae.

8.	(Original) The ophthalmic system of claim 1, wherein the first power supply comprises a battery or a capacitor.

9.	(Currently Amended) An ophthalmic system comprising:
an intraocular lens enclosed in a first biocompatible enclosure and including a dynamic optic, a first antenna, and a first power supply adapted for powering the dynamic optic to assist an eye with accommodation based upon a control signal received via the first antenna that is indicative of an attempted accommodation by the eye; and
auxiliary electronics enclosed in a second biocompatible enclosure, discrete and physically separate from the first biocompatible enclosure of the intraocular lens, wherein the second biocompatible enclosure is sized and adapted for implantation in or [[near]]anchoring to the eye, the auxiliary electronics including a second antenna and a second power supply, wherein the auxiliary electronics include an accommodation sensor adapted to detect the couple to the intraocular lens and convey the control signal indicative of the attempted accommodation to the intraocular lens,
wherein the first biocompatible enclosure is sized and configured for implantation into one of an anterior chamber, a posterior chamber, a sulcus, or a capsular bag, and
wherein at least one of the first biocompatible enclosure or the second biocompatible enclosure includes components adapted for inductive power transfer.

10.	(Currently Amended) The ophthalmic system of claim 9, wherein the accommodation sensor is adapted to monitor a ciliary muscle of the eye or movement of a capsular bag of the eye when detecting the attempted accommodation of the eye.

11.	The ophthalmic system of claim 9, wherein the first and second antennas are adapted to provide inductive charging of the first power supply in the intraocular lens from the second power supply in the auxiliary electronics.

12.	(Cancelled)

13.	(Currently Amended) The ophthalmic system of claim 9, wherein the second biocompatible enclosure is adapted for  of the eye.



15.	(Original) The ophthalmic system of claim 9, wherein the dynamic optic comprises one of a liquid crystal lens or an electrowetting lens.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance: the Prior Art does not disclose or suggest an ophthalmic system comprising the combination of structural and functional limitations as set forth in above-amended independent claims 1 and 9, particularly comprising:
an intraocular lens enclosed in a first biocompatible enclosure and including a dynamic optic, a first antenna, and a first power supply adapted for powering the dynamic optic to assist an eye with accommodation based upon a control signal received via the first antenna that is indicative of an attempted accommodation by the eye; and
auxiliary electronics enclosed in a second biocompatible enclosure, discrete and physically separate from the first biocompatible enclosure of the intraocular lens, wherein the second biocompatible enclosure is sized and adapted for implantation in or [[near]]anchoring to the eye, the auxiliary electronics including a second antenna and a second power supply, wherein the auxiliary electronics include an accommodation sensor adapted to detect the attempted accommodation of the eye, wherein the auxiliary electronics are adapted to 
wherein the first biocompatible enclosure is sized and configured for implantation into one of an anterior chamber, a posterior chamber, a sulcus, or a capsular bag, and
wherein at least one of the first biocompatible enclosure or the second biocompatible enclosure includes components adapted for inductive power transfer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAVIER G BLANCO/            Primary Examiner, Art Unit 3774